United States Court of Appeals
                         For the Eighth Circuit
                     ___________________________

                             No. 20-1124
                     ___________________________

                            Billy James Davidson

                    lllllllllllllllllllllPlaintiff - Appellant

                                       v.

                Sheriff Tim Helder; Major Randall Denzer

                   lllllllllllllllllllllDefendants - Appellees

                    Washington County, Quorum Court

                          lllllllllllllllllllllDefendant

                              Dr. Robert Karas

                    lllllllllllllllllllllDefendant - Appellee
                                   ____________

                  Appeal from United States District Court
             for the Western District of Arkansas - Fayetteville
                              ____________

                        Submitted: October 9, 2020
                         Filed: October 15, 2020
                              [Unpublished]
                             ____________

Before BENTON, WOLLMAN, and SHEPHERD, Circuit Judges.
                         ____________
PER CURIAM.

       In this 42 U.S.C. § 1983 action, Billy James Davidson--formerly confined in
the Washington County Detention Center--appeals the district court’s1 adverse grant
of summary judgment. Viewing the record in a light most favorable to Davidson, and
drawing all reasonable inferences in his favor, see Cullor v. Baldwin, 830 F.3d 830,
836 (2016) (de novo review), we agree with the district court that defendants were
entitled to summary judgment. The judgment is affirmed. See 8th Cir. R. 47B.
                       ______________________________




      1
       The Honorable P.K. Holmes III, United States District Judge for the Western
District of Arkansas.

                                        -2-